Judgment, and order denying plaintiff’s motion to set aside the verdict of the jury on the ground of inadequacy, unanimously reversed and said motion granted and a new trial ordered, with costs to the appellant to abide the event, unless the defendant Churchill’s Restaurant, Inc., stipulates to increase the judgment in favor of the plaintiff from $2,500 to $4,000 together with costs at Trial Term; in which event the judgment and the order as so modified are affirmed, without costs of this appeal. (See White-horn v. Tratval Corp., 259 App. Div. 816.) Settle order on notice. Present — Townley, Glennon, Untermyer, Cohn and Callahan, JJ.